 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   MARK T. GRANDE,                        )      NO. CV 19-2471-ODW (AGR)
                                            )
12                        Plaintiff,        )
                                            )      ORDER ACCEPTING FINDINGS AND
13       v.                                 )      RECOMMENDATION OF UNITED
                                            )      STATES MAGISTRATE JUDGE
14   SHARPER FUTURE, et al.,                )
                                            )
15                        Defendants.       )
                                            )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
              IT IS ORDERED that Judgment be entered dismissing this action without
21
     prejudice for failure serve and failure to prosecute.
22
23
     DATED:        December 5, 2019
24                                                     OTIS D. WRIGHT, II
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28
